OFFICE   OF THE




lustIn,
Sonorabls Lo)1 A. Keith, ChaIrnun
RallrorC Coxmissl:n cf Torr,
         ToxQr




”
                                                    1040, teokr our opia-
loll 80 to the eats                                   ellt twari or traure
of uffloe oxplre                                        am   rtolted   in    7cur


                                                flee of Rallroed Coa-
                                               motion In lSS4 for the
                                               'A. II. X. .9plelltl, hari'ag
                                              bad bben appoint66 rha
                                                      Piorson sdada-
                                            ge sIlllean
                                           03 on Jaauor7 19, lQe6       ax
                                                     I wal lr.oted      to
                                                        mvalibor   eleotlon
                                                       e on sanuar7    19,
                                                       tona ln thb Porbaber
                                    Juafr .G. 6. Lettlaore edainirtrred
                              fl&     tin J6nuar7 lb, 1Qb5.g
                  Theis    woa emote4 b7 the Ls&rlaturo   in 1959 (Aotr
    1939,  46th     bg.,    p. 13tO Ch, 486, 0. 1) tbo followinC. stat-
    utr whlob     rpware      FM dclr  2929a in Vernon*8  Annotated  Cl+il
    Otatotsrl
I,,-
Rononblo



        trrma
        ofiicorr
                Lon A. 6mlth,


                *lrom and after

        Llbutrnant
                  of offlor
                                  Pa&r t


                                   tha lffrotlvo
                             of all ~.OtiVa
                     a4 the Stat0 of Toxa~),
                                                     drtr hereof the
                                                 8tato and DirtriOt
                                                 rxoeptin(l
                        Governor, xmbara of the Senate, and
                                                               QovWnOr 9
        Yabrra of thr Houar of ReprWsrntatlvrs,              rhall br-
        gin on th8 lrt da7 of Januar          Brxt   followln(l thr
        Ooneral Eleotlon at whloh ra1d reepeotlvr 8tata and
        Dlrtrlot ofiloorr wore rleotod,g
            ma offlos or R8llrona Comalodonrr lr an rlootlrr
Statr  off100 rnd 18 not one of thr offlorr lx o r p ted
                                                      by thm
bxprear prorldonr    of thlr AOt. Thrrsuml@r your 8uoooaaor
18 authorlrrd  to quallf7 for and aa8uma thr dutlor of the of-
floe on the Irt bay of JcLnuaq,  lQU,  at whioh tim), of .
oourao, 7our right to hold the of floe longor would ooa8e.
             Seotion SO M ArtlOle Xl’Z of the COAatitUtiOllOr
Tars8 &laratlteOr      a 81X-7-l      tO= t0 Railroad c~88t.OnOr8.
:;t&ppesrr     that 7ou puallfled        on thr 15th da7 of JanUar7,
       ior t ha dx-yrar        term to whloh 7ou were alooted at thr
~ar&al rl*otlon        of 1934,
d
             Thua lr posed tha guestIon of shather thsra ia an7
legal  obstaola     ti  the applIOatIOn Of Art1010      29e9a, aUpra,
under whloh atatuto        your   auoce88or   ms7 000~~7 tha offior   on
the 18t da7 of Janu6r7, 1041,
                we rhall   brlrrl7   revlaw the hirtory    of the   0rri00
Or h3llrCMIdcOSId88iOnOr.
           In 1890 there wa& ldo?tod 8rOtlOn t of ArtlOle                  I of
thr Conrtltutlon,  whloh raadr;
               rRaIlroaUr heretofora       OOn8truOtOd or rhloh meiy
        herBafter be ooaetruotra        in thla statr ara hereby
        drOlarad pub110 hIghUa78, and railroad         ~oapet~Ie8,
        common oarrlers.      The Lb&irbtUrO ehal       par8 Lswr to
        ragulato railroad,      freight and parrangbr    tarlffr,    to
        oornot    abu@@nana prevent un ust dI~orImInation           and
        extortion    in tha rater of fro i ght and paraangbr tar-
        Itfr on tha diffarant       railroad8   S thi8 St&o       and on-
        forpI the 8ama bf adopttat ponalt f 08) and to tha further
        lOOOBlpliBhYi6nt  ~Of thO8r    objrotr and pUrpO808,    IM   pl-O-
        vlda and eatabllth      all requisite    &aana and aganc I 06
        Invested with suoh prmerr 68 ma7 ba dseml adequate
        and adrIaabla,w
                                                                                   706


Honorabla Lon A. Snith,              Pee. 5


              Furruant tharrto,   the E&d Laglrlaturt  in 1691
croatad the Railroad      CoaIaaIon   (Oantral Lawr. Vol. 10. 9.
       s.ct1on 1 of thr AOt providing 88 r0llowh
                 -B. it enact.4 by tb Ls&!i$latulv of th. State                          c
       of   Texar:     Thet a Ral&otd Cctudbtlon it barab7
       oraatbd, to be oompottd of three            parsons to br l -
       pOl(I3t.d    by th. OOVtrlWX,    08 iOiiW8t       ff the Lagfl I-
       latura      be then in ttatlon     the Wrarnor ahall, upon
       the taking tffaot of thla act, or ea 8oon thereafter
       aa praotlaabl.,       b7 and with th. adrlo. of thr Ssnat.,
       if th. Ltgirlaturt       then be In arsalon appoint aald
       CoiaEi88IOn.raj but if th. L.glslaturt            b. not in #.I)-
        olon, thr Covomor ahall m&r 8uoh lppoIntm.nt8,               and
        laoh COmm!a&Io~~r10 appointad           rhall hold hIr orflce.
       until the ttoond Kofor?bay      after tba Inauguration of th.
       naxt auccaedinC) OovbMor end until hlo tucott8or               18
        appolnt .6 and qu4lIr~ad.         Xeoh 8UOOttding Oo*trnor
        ahall on the troond YonCey artar hit ineuPmmtlon,
       or ba .oon fhartaftar         aa praotloabl.,     appoint ml&
        c0ml88Ionar8,       rho ahsll taoh hold hla orrice until
        the    acoon ~onds7 artar th. Inauguration          oi tha next
        euooetdinp, oovtmor       and uotll hlr auooe6sot       Is ap-
        pointed anil ~utairiee.~
                 The fortgolne  rtatutory  rm?vIaIons revriaed  Ia the
lta tda sOr        Sexa5 iAnti1 1926, attrr W!ii.h ArtiO.1. 6447 read:
                 *Tim Railroad        Cca6leaI~     of Tbxaa shall     br com-
       go864      of   three      (S) mambtre, on6 of who6 ahall        ba
       aleot.4 bi-mnlall7              attaoh     conare   election    for th.
       tbn or 81x part.*
                 In tb.        7.8r 1894, hmavar, tharr      X88 8dOpt.d    8.0.
tlon   a0   of    Article         XYI of the Constitution    of Tent     which
mad8 aa        r0iim6:
             vtr    duration  or all 02fIcor not tlxml   b7 thla
       Coartltutlon     rhell n.vtr txoeed two years; prcvlded,
       that .whtn a Ballroad Comfssicn      la created  by law 1 t
       thall be ooepooed of thra. Comaairsloabre who shell b.
       altotad by the people at a Ccmtral      election  fOC State
       orfltxrb,    and thblr tens   0r 0rri0b shall be Jx parri
                                                                                                                707


Ronorabla           Len A.      Wth,        Page        4


            provided          Railroad CommIarlonera f lrrt tloctod
            after da           856ndmant goes Into tffaot rhall hold
            orriot       $8   fOiiOW8:           one    rh.al1    *aCta       two   yaert      ,    an4
            one   four part,        and one air           ttmayeare;      thalr                     to
            bt 4aol4td                        tit&T they lhall
                               by lot lmmsdlett~y                                                   hare
            quel~fl*d.     And ona Railroad CosmireIoAer rhll                                        be
            elected    every two gear8 tharaortbr;    In cost of                                     ta-
            orno In aaid 0rri0t tha Governor       0r tha stbte                                     811811
            fill   raid racanoy by appointment until tba next                                        gtn-
            oral llaotIoA. *
            Furruant    to t?Iia OonstitutioAal   pmvitlon,    John R.
Reagan, L. L. Storty,       und AllieoA ~ie~fleld wera altottd    Rall-
road Commlsrlonerb et the general alaotlon         In 1890.    It lr
recorded in the of riolal t laotion rtglrter       that tJllson   key-
field  qualified     for tbt orfioa on the 5th bay or Januer7,
1097, and that John 8. lieegen end L. L. ttOT6p ?&alIfIed on
the 17th da7 of January,       2837.

              Th8 hlrtory of rubaapuBAt qualifioationr        for the of-
fICe        rtrtalt
                 that there haa been no day otrtala       upon which the
  Coptaisdoatrr   hart qurlifiad;     the dstt  har bean terlsblr     arter
‘the   lrt da of Smuery,      followl~g,   the general tleotlca,   usually
  about the I Gth, the letrst,      agerontly,   bel~g upon the    2lst
  t6y Or &~AUU~J.
               the tlaa
                    At   the Iirnt thme elected Comalrrlcnrra
wtrt tloctad    and pualifltd,   the rtatutsr  were alltat    rtlatlot
to the t~aot~rt   offiob of Railroad   Comrdr8ioAtr.     There wa6
oal7 Snotlon SC 0r Art1018 TVZ of the      Cunatltutlon.
                    Horeowr, Artltlr                   1957, 19&B, end 17S9 of the Rtvlaad
Statuttt           or 1895 (proriding                  for  llaotloa rbtupts, for tht open-
 ing       end    oouotIA~ or          raturns         by   th8   sscrctary         cf      St&t,         end
 ror       the    d~11vsr7       0r 00rtirioatt6              br altotlon
                                                        Govamior                    by      the
oA the fortiath   dsy after the general eltotioA)   did Aot ln-
oluet tbe orrloe ol kall.rca& Cosmlarlaner    in the enumeration of
St%te officer   to which the ttetUtt8 wsra lpplloablt.
                   .*m        P5th   &&shturo   in 1697 (rrubsequant to the taking
 or ofrloe          by tha       Efrat          Rellroad Cozuclselonert) amtn484
                                           eltotte
 Art1018          1957 to       in0iuet tbo stat8 orriot of Railroad Co5anIeeIoner.
Ronorablr          Len A. smith,                logo   3


                   m8r4rorr              rtth4
                                     in04gtloa    or tk4 4104tir4 orri0r
of Rallrosd      Conaalrr~mrr    thora oxlrtrb      only thr provirlon
in 6eotlon     50 0r Artlole xvx or the conrtltution            thtt th4
?b t llOOtOa R8iirOd cOd88iOn8r8                 8hOUld h8~8 8tSe68r4d
t8l.Q8 O? tUf0, ?GUr, Lti 81X yOPI8, SKld t&t              8Ub88qU8ntly
8hOtOa biirOSb         cOIWIhriOZi4r8 8hOUiQ h8V8 t8m8 Of 81X
y8W8.      Neither the COn8titUtiOll       nOl- th8   4t8tUt48   8X~UO881y
64t4tain9d     8ither   UhOIl tbe Ori&intIl 8tA688rOd t8WE OO!lUii8lJO4d
Or WhSn th8 8Ubs4$Uent 01X-y4Sr t8lTl8 W8r8 t0 Cm8n.O..
            Th8 SdOptiOil Of ,CtOtIGn 30 C? ;.rtIOl8 =I O? the
COnstftUtiOll 8brQc8t86 th8 8p?OilltiV4 COllEfd48100pZWid4a for
by the LlgidetUr8       in lE91 pur-S-t   to S8OtiOn 2 of Art1014
I O? th4 COn8titUtiOll.      Thi8 n8C46Strily  wa8 OG!Uul8umtedat
th4 n4xt "g4neT4l 8hOti3n       ?Or St4te Q??IC8r8", 8W!%8 b41Y.@
th4 Eonnsral 814ctlcn In Novrmber, 1896.
                   Ill OOll84l-#8nO8 the thre8 &?IIlrO8d COloei881On4r4
 olrotea         rt the Eener81 ri4ctlon    in 1896 oould hrvr  thrr8upon
 qU4lifi4d         tar   4lld     444UlWd         th8 dUti84     Of   th8 O??iO88. Ob-
  rit?U~~ the tppOintiV8     COnr;'-881Cn4r8 tier4 LCt 4lltit.146 t0 lOm4r
  hold thbir Office8 buOaus8 they Wre 4~p8rceded Undrr S8OtiOll
‘SO O? Arti      XVI   Of th8 CLnatitUtiOn     by th8 el.CtOd OffiOOr8.
  To oonsfdsr  otherdse    would reach a result contrary to Section
  &~d      this by force    c? hn act c-f t?.e 22:nyi LoCislature   in
        .

               Thr g4n4ral rule oler the UnItod Stat88, prouliarly
 oppliccble     in thir iE8tanCe, 18 thtt rhtr8 110 tilll8 ?Orthe
 008c4nOoment O? 8 tars3 O? OfflC8        i@ ?iXsd   by th8  Co~8titUtfOn
 or by rtatutt,     lluoh term comisanO88   rrm th8 CSt8 0r 4n rleo-
 tioa or rrom the logal 4804rt8lnm4nt          or thr rrsult8    0r the
 414otion.      22 k* c. L., 6 251; RO A. L. Il. 1290; 46 COr. JUT.
 955, 6 104; Whitmy 1. Patriok,         64 iii80. 191, 120 1. I. SUpp.
 560.
             In ruoh 0888 It slay not be htld thet the term OWI-
 fiOlIQ48 at th4 t1w O? pU4lifiOetiOn       for   th8 O??ICC. ThI8 ?Or
 the obvious roSson tb8t ir it uerb so an orrforr would bo on-
 8blod tO.,bnhr$8 upcn the terIQ Of hi8 pr8d8048SOr without re-
 ducing his own, in virtue      a? hi8 preCeco88or*8     holdI% otor,
 by the   ex   dlent of dolsyi~    thr ti54     o? hi8 qutiifiCatiOii,
 or,    8hOUl r h8 b8            hi8      OM    tUOO488or,      45ler&8     UpoIl   hi8 iX48at
 term       by   pOctpOnillp           th4   dAt8  Oi his      C.U8ii?htiOU         for hi8 8UO-
 csoding         term.     508         Jowttt     v. !;oC!cnnoll,     112 irk,      291,   165 6.
 G. 954.
 ROnOr8bl8 LOQA. bdttt:,                 h&8 b


               88OtiOIl     19      Of Art1018      XVI     O?    the     C4ll8titUtiOlh           9r~-
 adO8    1
                *Aal    Offi44T8      uithia thir           8tet.4 8hal1 4oBtiau4
         to perform      tbo     dutler oi tholr            orri044 untli thrlr
         euooo88or3      #hall       b8 duly     qulliflod."

             TG the 48P4 OffOOt 18                  Arti           u      Of th8 ROri84d
 Cl111 Btatuteb    OS Terarr
               "Z8Oh orricer,whtthor ti4ct8a    or t~pOint8d urldor
         th4 law8 O? thifi Stat8 . . . 8b311 kOk3 hi8 Offi
         for tbo tern provided by 16~ and until hi8 0UoO488or
         18 4140tea or tppointrd and qU8iifi4d.      . . .-

                Thr conoluslon la reaCh44, thersfore,   th8t the.t6mr
 0s 0rri04      0s th8 flr8t Willroad cOItiOi8tiOnOr8 rlrotsd purruant
 t0 SOQtlOn so Of Arti                   xn      Of th4     cOB8titUtiOB’Of                  POX88OOIE-
 m8aood at thr tin8            o? thrlr         dOOtiOB,         8nd    thir     rOg4rdl484           of
 WhOntb4y qUdi?iCib $0~ an& 888~tXOdtbo                            dUti48        Of    th4      O??iCI48.

                Th4 ti4t         three    4iOOtOa COlU6i88iO~Or8W82'4 @lSX'Wit486
vT48p40tit4      tOTI     Or tW0      iOUr,        8ne     8iX    y48r8        88     d46idtd       by
 lot;    eucc44dlng      C~tdsslontr8             wore     gusrante*d          tit-yaar          terci8.
              It he8 beon ee~t~r46 by the Supraee Court 0s fern8
 that -th4 te&it~tIUO      la 'without power to eboli8h OOn8titutional
 OffiC48, Or t0 8kGrt8n t4A8 Of G??iCO, WhlOh 8~4 riX4d by th4
 Con8tltutlon."     Couell 1. Ayers, 1X T8X. 346.      Thsro 14, how-
 4?8f,  no 4On8titUtiOM1         objeOflOn tc a legl8latlr4 regulation
 0s th4 oomamraa4mmt      0s tOhb8 0s 0rri04 provided the result 1s
 not t0   8hOrtOlJ 4 4Olr8titUt;Oll81,    tom.

                68 boforr          aantlimod,      the 2btb Legie&turo
                                                            in 1099
 amended      mtlolr      1969 0s the Rerlsed               atatutm
                                                              to :tnoludr     Of U95
  th4 0rri04 0s 1~0llroad cormol4sIoner, whorotor      on tba fortieth
  dny after thr goneral eleotlon     tha Governor dellverrd    orrtltl-
  eater 0s 414otlon to the nesly deotad        Railroad COxnl88lon4r8,
  04 ~011 88 to otbrr ofSlcrr8.      Tier   the dootrlne reoogalt4d in
  th4 0884$'0? Tom T. ni,pper,     192 s. K. 72). (writ 0s error re-
  fU84d)  , stezpt f. Tittle,   169 S. 8. 996 (CiV. App.) and Hanil-
  ton v, stst.4,    61 E. x. 219 (GOWt Of CrihLMl. APpOtit), eubar-
  quent   term8 0s 0rZi04 0s Railr~ab GOXVai48iO?lOr8,tna other ot-
  fiOUr8, o0wn4nced on th4 fortieth      day rfter the general oleo-
  t$bni4ths    tf58 wbm the el8Ot8d titlorr could qdiry        for the
          .
                                                                                710


Boaorablo        Lon A. smith,   Pa20 7


             It was bold by this Mprrtmsnt in en o~lnlon to
Ld     Cd881~0r        J. 9. Xslko? UndSr bats Or CSOSPlbOr 1,
lea4   (Lottsr Opinions, vol. 374, 0. 461) thet thr term         o?
ru0h off108 oomunord on the Sortleth dry sitor the ~ononl
slsotion.      Likorlso et to Dlstrlot   Judges u&or    68te   o? Jan-
uary @, 1937 (Lottsr oplnlons,       Vol. 374, p. 99s).      Esoh o?
these oylnlons was rendered prior to tho eluotmuit of Art.1010
2929s.
           The 8ffnOt G? ruklng th0 forty-day provl6lOn sppll-
oablo to the off100 0r Asilrocd Comdssloasr we8 IkGt 8 short-
snlrrg o? tho terms.  Rother, it aff6rcod the incumbents tholr
?til tome en4 t tenure in nxcsss 0r tho term had they qusll-
fled when their torn8 oommsncod.
               It may bo obserrod thRt 6 -t.zre. c? ofiloo” 1s the
 tlmo   during    wblob, b law, BII office       may bo held by an olootsd
 or appoint06 0rrioia 1 ; 8 *tonur* of 0fri08- is tne tlrdo during
 wtloh ID. 0frioiai riotuelly       ssrfos,     Ths tlmo 0r oath loa not
  oolnoldo . For oraxplo , en offloor map dolay his qurllf f oatlon
 and thtrobg etortsa       his tsnurs     in tlrtuo  G? tbc Srot tbat tie
-tom had oG=snood et tho time rhon ho 00~16 bars ~uallfled.
 Or, an of?loor play qualify &en his term co~onoss             end hold
  over   beyond tho oxplratlGn of hlr term until his euccsssor           do08
 0:    amy :uell?y,   ln rhioh   osaa   MS tonurs    sxossde his term.
             The tortia of tbo first  three olootod Rall.r~;~tt~;;-
 alrslonorr   oom~enos4 rt the tins c? tholr 0loctlGn.               e
lng rrom the noted nmsndsnont to hrtlols        19b7, Rsrlsod    Stat-
 utes  o? 1895, by the 25th Lcgiulbturs     ln 1897, subsoquont
 tortis of the offlco    oom6enOsd on the ?ortloth    bay sitor  the
 eonera   llsotion.    fa oonsoqusnos  of Art1018 29298, ennoted
 by the 45th Lo&lslaturs     ln 1937, tho tens     o? subssquont Rsll-
 read Commlsslcnors begin on the first day OS Jsnwry foll6wlng
 tbo general olootlon.
             Xn no ooze has tho oonotltutional       tone baon r%rten-
 06.   Tho f eot that  bUCO0680XC  lr t&o oiflco     boeo 0Gaslstontly
 delayed their tlms o? qusllfloatlon     does not gainsay tho oom-
 menconent’of   tholr tome prior thereto.       custoai   osnnot alter
 that whloh is, by law, otherwise.
             you are thorofors,    respsot?uZl        adrlssd that   it 1s
 the Gplnion o? this Doprrtment that Art10         f 8 Z929e, suprs,   nay
 be oonstltutlolurlly applied   tc  the otfloo       o? Railroad Colsais-
 slonor end dstormlws    when your wlecoBscr         say quality for and
                                                                         73.l



    Bonorabl@LOIIA. aah,         page 8
i
    888~      th8 duti08   0s tb0 0rri08.  This is on tbr lrt 4     of
    Januaw,     1941.    xi ana when such 18 done, wbstbor 00 th7 8
    date or lstor,      your rlgbt to hold the o??los longer tbors-
    upon   08~888.

                                                 Yours very truly
                                            ATTGRREY
                                                   GENERALOF TEXAS
                                                       \




                                                           .

    ZCSsBBB


                     APPROVECDEC




                .
               .,.